     Case 2:19-cv-00417-TLN-CKD Document 14 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ANTHONY DEWAYNE LEE TURNER,                        No. 2:19-cv-00417-TLN-CKD
12                      Plaintiff,
13          v.                                          ORDER
14   SACRAMENTO CITY POLICE, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 1, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed

27   the file, the Court finds the findings and recommendations to be supported by the record and by

28   the magistrate judge’s analysis.
                                                       1
     Case 2:19-cv-00417-TLN-CKD Document 14 Filed 05/12/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed April 1, 2020 are adopted in full;

 3          2. Plaintiff’s amended complaint is DISMISSED for failure to state a claim upon which

 4   relief can be granted; and

 5          3. The Clerk of Court is directed to close this case.

 6   DATED: May 11, 2020

 7

 8

 9
                                                             Troy L. Nunley
10                                                           United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
